DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (Claims 1-12 and 18-23) in the reply filed on 7/29/21 is acknowledged.
Claims 13-14 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/21.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 22-23 the claim recites “a head configured to retain the first post engaging member and the second post engaging member within the aperture” which is believed should recite “a head configured to retain the first post engaging member or the second post engaging member within the aperture” (emphasis added) since both components are not required by the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 7-8, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as indefinite for the recitation of “configured to receive the first or second post engaging member at any of a plurality of angular locations about the aperture” in lines 2-3. It is unclear what “locations about the aperture” is meant to convey, the limitation could be interpreted as the locations being physically around the aperture without the member being within the aperture, or as the locations being positions within the aperture itself. A clarification of the limitation is required before a proper search of the claim can be conducted.
Claim 7 recites the limitation "the bone engaging features" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8
Claim 18 is rejected as indefinite for the recitation of “a plurality of interchangeable secondary components selected from: …. the center post; and …. anchored to the center post; and a locking screw” in lines 4-14.  The inclusion of “and” at line 11 and at line 13 renders the claim unclear.  Specifically, the limitation is meant to recite a list of components in which one component is meant to be selected however, because of the use of the two uses of “and” it is unclear where the list of components is meant to end.  Therefore, a person of skill could interpret the list as being a staple component, bone plate component, and a spacer; or it could be interpreted as a staple component, bone plate component, a spacer, and locking screw depending on which “and” is interpreted as defining the end of the list.  In the interest in compact prosecution the “and” at line 13 will be interpreted as defining the end of the list of components.
Claims 19-23 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 12, and 18-22 (a)(1) as being anticipated by Michelson (US Patent Pub. 20040034353A1).
Michelson in the embodiment shown in Fig. 1-4 and 35 discloses a modular bone fixation system (apparatus and method for anterior spinal stabilization).  Specifically in regards to claim 1, Michelson discloses a center post (40) defining a central axis (axis through center of 40), the center post (40) having an exterior and an interior, the exterior comprising an outward facing surface (surface having threads), the interior comprising: an aperture (44 and 45) disposed about the central axis on a proximal end (43) of the center post (40), the aperture (44 and 45) configured to receive one or more post engaging members (35) (Fig. 1-4 and 8-9; and Page 4 Para. [0070]-[0071] and Page 5 Para. [0084]). A channel (channel created by 45) extending along the central axis from the aperture (44) toward a distal end (end opposite 43) of the center post (40) opposite the proximal end (43), at least a portion of the channel (channel created by 45) comprising internal screw threads (threads within 45 to engage 62) (Fig. 1-4 and 15A-15C; and Page 4 Para. [0071]).  At least one secondary component, the at least one secondary component comprising one or more of: a bone plate (710) component comprising a plate (714) having a first plate end (end from 35 to 726) and a second plate end (end with 728), the first plate end comprising a first post engaging member (35) configured to engage the aperture (44 and 45) of the center post (40), the second plate end (end with 728) comprising a fastener receiving member (728) configured to receive a fastener (716) there through (Michelson describes the device 710 to be an alternative embodiment to device shown in Fig. 8-9 with the same features having the same characters therein.) (Fig. 35; and Page 9 Para. [0124]-[Page 10 Para. [0128]). A locking screw (60) comprising screw threads (62) configured to engage with the internal screw threads (threads in 45) of the center post (40) and a head (64) configured to retain the first post engaging member (35) within the aperture (44 and 45) when the screw threads (62) of the locking screw 
In regards to claim 2, Michelson discloses wherein the aperture (44 and 45) of the center post (40) comprises an interlocking feature (44) in a sidewall of the aperture (44 and 45), and wherein the first post engaging member (35) comprises a lateral extension configured to seat within the interlocking feature (As can be seen in Fig. 1-4, the implant 40 has a depression 44 that is meant to accept the bar 35.) (Fig.1-4 and 35; and Page 5 Para. [0084]).
In regards to claim 7, Michelson discloses wherein bone engaging features (threads 42) of the center post  (40) comprise one or more screw threads (42) (Fig. 1-4; and Page 4 Para. [0071]).
In regards to claim 9, Michelson discloses wherein the outward facing surface of the center post (40) comprises one or more bone engaging features (42) disposed thereon (Fig. 1-4; and Page 4 Para. [0071]).
In regards to claim 12, Michelson discloses wherein the fastener (716) is a bone screw (Fig. 35; and Page 9 Para. [0125]).
In regards to claim 18, Michelson in the embodiment shown in Fig. 1-4 and 35 discloses a modular bone fixation system (apparatus and method for anterior spinal stabilization).  Specifically, Michelson discloses a center post (40) configured to be implanted into bone, wherein the center post (40) defines a central axis (axis through center of 40) of a bone fixation implant (Fig. 1-4 and 8-9; and Page 4 Para. [0070]-[0071] and Page 5 Para. [0084]). Michelson also discloses wherein  a plurality of interchangeable secondary components selected from one or more a bone plate (710) components comprising a first end (end from 35 to 726) configured to be anchored to the center post (40) and a second end (end with 728) configured to receive a bone 
In regards to claim 21, Michelson discloses one or more bone screws (716,717) sized and shaped to couple to the second end (end with 728) of the one or more bone plate components (710) (Fig. 35; and Page 9 Para. [0125]).
In regards to claim 22, Michelson discloses a post (40) driver (70) coupleable to the center post (40) to facilitate application of rotation force about the central axis to drive the center post (40) into the tissue (The rod 70 is fully capable of driving in the implant 40 once connected to the threaded opening 45.) (Fig. 17A, 19-21; and Page 6 Para. [0094], [0097]).

Michelson in the embodiment shown in Fig. 1-4 and 8-9 discloses a modular bone fixation system (apparatus and method for anterior spinal stabilization).  Specifically in regards to claim 18, Michelson discloses a center post (40) configured to be implanted into bone, wherein the center post (40) defines a central axis (axis through center of 40) of a bone fixation implant (Fig. 1-4 and 8-9; and Page 4 Para. [0070]-[0071] and Page 5 Para. [0084]). Michelson also discloses wherein  a plurality of interchangeable secondary components selected from one or more staple (12) components comprising a first end (end from 16 to 35) configured to be anchored to the center post (40) and a second end (end with 17) configured to engage bone at a location disposed radially outward from the center post (40) (Michelson discloses that after the staple member 12 is inserted the projections 16,17 compress the bone towards the implant 40.) 
In regards to claim 19, Michelson discloses an inserter (80) configured to facilitate insertion of the one or more staple components (12) (Fig. 16A and 21; and Page 6 Para. [0090]-[0091] and Page 7 Para. [0100]).
In regards to claim 20, Michelson discloses a drill guide (50) coupleable to the center post (40), wherein, when the drill guide (50) is coupled to the center post (40), the drill guide (50) is rotatable about the central axis to define a plurality of drilling locations for placing one or more staple components (12) (The guide 50 is capable of rotating around rod 70 to ensure proper placement of the passages 55,56.).  (Fig. 18 and 20; and Page 6 Para. [0096] and Page 7 Para. [0098]-[0099]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson.
Michelson discloses a modular implant comprising a central post and a bone plate component as disclosed in the embodiment shown in Fig. 1-4 and 35.  However, that embodiment of Michelson is silent as to a spacer component comprising a post engagement member.  
Michelson in the embodiment shown in Fig. 27 discloses in regards to claim 4 a spacer component (390), the spacer component (390) comprising a post engaging member (392)  configured to engage the aperture (44 and 45) of the center post (41), and a spacer body (body of 390) configured to extend laterally away from the center post (41) when the post engaging member (392) is disposed within the aperture (44 and 45) (The embodiment of device 310 has a central member 390 is meant to interdigitate with the depression 44 of implant 40 and has an arm 392 that extends away from device 310 and fits within depression 44 of implant 41.) (Fig. 27; and Page 8 Para. [0112]).  In regards to claim 5, Michelson discloses wherein the spacer body (body of 390) comprises an aperture (394) (Fig. 27; and Page 8 Para. [0112]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate (710) of the embodiment shown in Fig. 35 of Michelson to have a spacer as taught in the embodiment shown in Fig. 27 of Michelson in order to a single spinal fixation device 310 is capable of interdigitating with two adjacent spinal fusion implants to lock and  prevent the rotation and any excursion of the spinal fusion implants (Page 8 Para. [0112]).

Claim 6, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (embodiment shown in Fig. 1-4 and 35) in view of Winslow et al (US Patent 5885299).
Michelson discloses a modular implant comprising a central post and a bone plate component as disclosed in the embodiment shown in Fig. 1-4 and 35.  In regards to claim 8, Michelson discloses wherein the bone engaging features (42) of the central post (40) are screw threads  (Fig. 1-4; and Page 4 Para. [0071]).  However, that embodiment of Michelson is silent as to the center post having a plurality of driver engagement features disposed radially about an 
Winslow discloses an implant (apparatus and method for implant insertion).  Specifically in regards to claim 6, Winslow discloses a center post (200) further comprising a plurality of driver engagement features (220,222) disposed radially about an exterior of the aperture (216,218), the driver engagement features (220,222) configured to receive one or more post head engagement features (114 having 116) of a driver (100) such that the driver (100) can exert a rotational force on the center post (200) about the central axis (Fig. 1-4; and Col. 5 line 35 to Col. 6 line 5, col. 6 line 66 to Col. 7 line 8; col. 4 line 10-26).  In regards to claim 8, Winslow discloses wherein the central post (200) has bone engaging features that are self-tapping screw threads (224) (Winslow recites wherein the fusion cage 200 could be self-tapping at col. 7 line 2-3.) (Fig. 3; and Col. 7 lines 2-3; Col. 6 line 6-7).  In regards to claim 23, Winslow discloses a post driver (100) comprising a longitudinal coupling feature (142) to engage internal screw threads (threads of 216) the center post (200) to longitudinally fix the center post (200) relative to the post driver (100), and one or more rotational coupling features (114 having 116) configured to interlock with a head of the center post (200) to rotationally fix the center post (200) relative to the post driver (100) (Fig. 1-4; and col. 4 line 10 to Col. 5 line , Col. 5 line 35 to Col. 6 line 5, col. 6 line 41 to Col. 7 line 8; 2 ).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the plate (710) of the embodiment shown in Fig. 35 of Michelson to have a plurality of driver engagement features disposed radially about an exterior of the aperture, to modify the central post (40) of Michelson to have self-tapping screw threads, and to modify the device of Michelson to have an insert device that has a longitudinally coupling feature and rotational coupling features as taught in .


Claim 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (embodiment shown in Fig. 1-4 and 8-9) in view of Heinz (US Patent Pub. 20070239278A1).
Michelson in the embodiment shown in Fig. 1-4 and 8-9 discloses a modular bone fixation system (apparatus and method for anterior spinal stabilization).  Specifically in regards to claim 1, Michelson discloses a center post (40) defining a central axis (axis through center of 40), the center post (40) having an exterior and an interior, the exterior comprising an outward facing surface (surface having threads), the interior comprising: an aperture (44 and 45) disposed about the central axis on a proximal end (43) of the center post (40), the aperture (44 and 45) configured to receive one or more post engaging members (35) (Fig. 1-4 and 8-9; and Page 4 Para. [0070]-[0071] and Page 5 Para. [0084]). A channel (channel created by 45) extending along the central axis from the aperture (44) toward a distal end (end opposite 43) of the center post (40) opposite the proximal end (43), at least a portion of the channel (channel created by 45) comprising internal screw threads (threads within 45 to engage 62) (Fig. 1-4 and 15A-15C; and Page 4 Para. [0071]).  At least one secondary component, the at least one secondary component comprising one or more of: a staple (12) component comprising a bridge (14) having a first bridge end (end with 16) and a second bridge end (end with 17), the first bridge end contiguous 
Heinz discloses a modular implant (intervertebral prosthetic devices and methods).  Specifically in regards to claim 1, Heinz a center post (200) having an aperture (230,250), and a secondary component comprising a staple component (400) having a first end with a post engaging member (402) configured to engage the aperture (230,2502) of the center post (200) and a second end with a bone engaging member (403), wherein the staple component (400) is deformable between a first configuration (configuration shown in Fig. 5-6) and a second configuration (configuration shown in Fig. 7) (Fig. 2-7; and Page 4 Para. [0046], [0051], [0053], and Page 6 Para. [0061]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the staple component (12) of the embodiment shown in Fig. 8-9 of Michelson to be able to change between a first and second configuration in view of Heinz in order have the prongs return to a memorized state, wherein a compressive force is applied by the prongs of each staple between a respective implant and the adjacent vertebral 
In regards to claims 10-11, Michelson discloses wherein the bone engaging member (17) of the staple component (12) comprises one or more bone engaging features (34) disposed thereon, and wherein the one or more bone engaging features (34) of the staple component (12) comprise ridges oriented to prevent withdrawal of the bone engaging member (17) from a bone (Fig. 9 and 11; and Page 5 Para. [0079]-[0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775